            Case 2:19-cv-01469-JAD-NJK Document 25
                                                26 Filed 05/15/20
                                                         05/18/20 Page 1 of 3
                                                                            2



 1    LEONARD LAW, PC
      Debbie Leonard (NV Bar #8260)
 2    955 S. Virginia Street, Suite 220
      Reno, Nevada 89502
 3    Telephone: (775) 964-4656
      debbie@leonardlawpc.com
 4
      Attorney for Defendant City of Las Vegas
 5
 6
                                  UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
 8
     FORE STARS, LTD, SEVENTY ACRES, LLC, a                    Case No. 2:19-cv-01469-JAD-NJK
 9 Nevada limited liability company, DOE
   INDIVIDUALS I through X, DOE                                MOTION AND ORDER TO
10 CORPORATIONS I through X, DOE LIMITED                       WITHDRAW AS COUNSEL OF
     LIABILITY COMPANIES I through X,                          RECORD FOR DEFENDANT CITY
11                                                             OF LAS VEGAS
                    Plaintiffs,
12
            v.
13
     CITY OF LAS VEGAS, political subdivision of the
14 State of Nevada, THE EIGHTH JUDICIAL
   DISTRICT COURT, County of Clark, State of
15 Nevada, DEPARTMENT 24 (the HONORABLE
     JIM CROCKETT, DISTRICT COURT JUDGE, IN
16 HIS OFFICIAL CAPACITY), ROE government
   entitles I through X, ROE Corporations I through X,
17 ROE INDIVIDUALS I through X, ROE LIMITED
     LIABILITY COMPANIES I through X, ROE quasi-
18 governmental entitles I through X,
19               Defendants.
20
21          Debbie Leonard of the law firm of Leonard Law, PC moves this court for an order

22 permitting withdrawal as counsel of record for Defendant CITY OF LAS VEGAS (“the City”).
23                       MEMORANDUM OF POINTS AND AUTHORITIES

24          Leave to withdraw is warranted. Pursuant to Local Rule IA 11-6(e), “no withdrawal…will

25 be approved if it will result in delay of discovery, the trial or any hearing in the case.” Here, no
26 delay of any kind will result from the withdrawal because the City of Las Vegas will continue to
27 be represented by lead counsel Bradford R. Jerbic, Philip R. Byrnes and Seth T. Floyd of the Las
28 Vegas City Attorney’s Office, Andrew W. Schwartz and Lauren M. Tarpey of the law firm of
           Case 2:19-cv-01469-JAD-NJK Document 25
                                               26 Filed 05/15/20
                                                        05/18/20 Page 2 of 3
                                                                           2



 1 Shute, Mihaly & Weinberger, LLP, and George F. Ogilvie III, Amanda C. Yen, and Christopher
 2 Molina of the law firm of McDonald Carano LLP. The withdrawal of Debbie Leonard as counsel
 3 of record for Defendant City of Las Vegas will not delay the proceedings in this matter.
 4         The City of Las Vegas and opposing counsel have been notified of Ms. Leonard’s intent to

 5 withdraw as counsel of record.
 6                                          CONCLUSION

 7         For the reasons set forth above, Ms. Leonard respectfully moves this Court for an Order

 8 approving the withdrawal as attorney of record for Defendant City of Las Vegas in this matter.
 9 DATED this 15th day of May, 2020             LEONARD LAW, PC

10                                              /s/ Debbie Leonard
                                                Debbie Leonard (NV Bar #8260)
11                                              955 S. Virginia Street, Suite 220
                                                Reno, Nevada 89502
12                                              Telephone: (775) 964-4656
                                                debbie@leonardlawpc.com
13
                                                Attorney for Defendant City of Las Vegas
14
15
16
17
18
19
                         18th day of May, 2020
20 IT IS SO ORDERED this _____
21
22                                              ____________________________________
23                                              United States Magistrate Judge
                                                DISTRICT JUDGE
24
25
26
27
28


                                                    2
